98 S.E.2d 302 (1957)
246 N.C. 336
F. D. WEDDLE
v.
Ollie Everhart WEDDLE.
No. 667.
Supreme Court of North Carolina.
May 22, 1957.
*303 Buford T. Henderson, Winston-Salem, for respondent, appellant.
Hayes & Wilson, Winston-Salem, for defendant, appellee.
PER CURIAM.
The respondent's only exception is found in the appeal entries. It embraces (1) the refusal of the court to sign the judgment tendered by the respondent, (2) the findings of fact contained in the judgment entered by the court, and (3) the judgment as entered. The exception is broadside and is ineffectual to support an assignment of error to the judgment tendered and refused or to the findings of fact. Suits v. Old Equity Life Insurance Co., 241 N.C. 483, 85 S.E.2d 602. Similarly, the assignments of error to the judgment tendered and to the findings of fact are broadside in form. These assignments present nothing for review. This is so both because of their broadside form and for the further reason that they are unsupported by valid exceptions. Putnam v. Triangle Publications, Inc., 245 N.C. 432, 96 S.E.2d 445; Waddell v. Carson, 245 N.C. 669, 97 S.E.2d 222; State v. Worley, 246 N.C. 202, 97 S.E.2d 837. However, the respondent's appeal itself constitutes an exception to the judgment and supports for review purposes the assignment of error based thereon. But this assignment presents only the questions whether the facts found support the judgment and whether error of law appears upon the face of the record. Goldsboro v. R. R., 246 N.C. 101, 97 S.E.2d 486; Muilenburg v. Blevins, 242 N.C. 271, 87 S.E.2d 493. This assignment of error does not present for review the findings of fact or the evidence upon which they are based. Merrell v. Jenkins, 242 N.C. 636, 89 S.E.2d 242.
A careful examination of the record discloses that the findings of fact made by the court below support the judgment. No error appears upon the face of the record. The appeal presents no new question of law requiring discussion.
The judgment of the Superior Court will be upheld.
Affirmed.